Citation Nr: 0310596	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-40 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for a right knee 
condition a secondary to the service-connected disabilities 
of chronic lumbosacral strain and internal derangement of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, (RO) which denied the benefits sought on 
appeal.  By a rating decision dated March 1999, the RO 
granted an increased rating to 40 percent for the veteran's 
chronic lumbosacral strain effective from December 9, 1993.  


FINDINGS OF FACT

1.  The veteran's chronic lumbosacral strain is manifested by 
limitation of motion, and pain; but without pronounced 
intervertebral disc syndrome or incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

2.  The veteran's internal derangement of the left knee is 
manifested by no more than slight impairment of the knee.

3.  The veteran's right knee disability is not due to or or 
ther result of his service-connected chronic lumbosacral 
strain or internal derangement of the left knee.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
chronic lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5286, 5293 (prior to and after September 23, 2002), 5295 
(2002).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
internal derangement of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.47, 4.40, 
4.45, 4.59, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 
(2002).

3.  A right knee condition was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of service-connected chronic lumbosacral strain or internal 
derangement of the left knee.  38 U.S.C.A. §§ 1131 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated December 1993, September 1998, February 
2000, and February 2002; July 1995, December 1996, and 
January 1997 VA progress notes; VA emergency room records 
dated January 1996, and August 1994; VA medical certificate 
dated September 1995; August 1999 VA radiographic report; 
January 1999 VA physical therapy note; VA outpatient 
treatment records dated May 1999 to February 2000; October 
1999 VA Physical Medicine and Rehabilitation Consultation.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

In the April 2002 supplemental statement of the case informed 
the veteran of the VCAA.  In accordance with the requirements 
of the VCAA, the supplemental statement of the case informed 
the appellant what evidence and information VA would be 
obtaining.  It explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  In the April 2002 Supplemental 
statement of the Case, the RO explained what portion of the 
evidence and information would be obtained by VA and what 
portion the veteran needed to provide.  Therefore, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A.  Chronic lumbosacral strain

Background

At his December 1993 VA examination, the veteran reported 
chronic low back pain and the only time he did not have pain 
was when he was sitting upright or when he was soaking in a 
hot tub.  He indicated that his low back pain was non-
radiating and he had no symptoms of neurological loss in the 
lower extremities.  

The examination showed normal spinal curvature.  He 
complained of some minimal tenderness to punch over the lower 
lumbar spine.  He had no paravertebral muscle spasm or 
tenderness.  He had full range of motion of his lumbosacral 
spine except for hyperextension, and he would not hyperextend 
beyond a neutral position at all because he indicated it 
would hurt too much.  He had full forward flexion, but 
complained of low back pain with any forward flexion beyond 
45 degrees.  He had full lateral flexion and rotational 
movement without complaint of pain.  His straight leg raising 
was negative and he had no evidence of neurological deficit 
in the lower extremities.  X-rays of the lumbosacral spine 
revealed minimal anterior wedging of T12-L1.  Minimal 
narrowing of L4-L5.

A VA medical certificate dated September 1995 showed that the 
veteran was seen for right knee and back pain.  It was noted 
that the veteran had a back brace. 

A January 1996 VA emergency room record indicates that the 
veteran was seen after the veteran reported that his knee had 
locked up on him.  X-rays were ordered which showed the back 
as negative.  The back was tender on thoracic vertebra with 
spasm.

A January 1997 VA outpatient treatment record shows that the 
veteran was seen for low back pain.  The veteran indicated 
that he took a box off the shelf over his head and stepped 
off a low stool.  The assessment was lumbar strain.

At his September 1998 VA examination, the veteran reported 
pain and spasm in his low back on a daily basis, which 
bothers his sleep.  He indicated that he had some pain in the 
lower back when seated and it was worse on motion.  He 
indicated that when he slept, he put a pillow under his 
buttocks and another under his lower extremities.  He 
reported some radiation of pain to his buttocks at times and 
his back was constantly stiff, taking him 30 to 60 minutes to 
get around after arising in the morning.  He indicated that 
the pain in his back was about the same as one or two years 
ago and the urinary, bowel, and erectile functions were 
intact.

The examination showed that the veteran walked with a cane in 
his right hand and he limped.  He ran his hands laterally 
from the upper lumbar spine to indicate the area where the 
pain was present in his back.  There was no loss of lumbar 
lordosis or paravertebral spasm.  There was moderate 
tenderness over the upper lumbar spinous processes.  Deep 
tendon reflexes were brisk and symmetrical in the lower 
extremity with down going plantar reflexes and with full 
straight leg raising.  At the waist there was 30 degrees of 
flexion with pain with tightness on attempted further 
flexion; 15 percent of extension with a popping sensation; 40 
degrees of right lateral flexion with discomfort; 40 degrees 
of left lateral flexion and 60 degrees of each of right and 
left lateral rotation with pain on the latter.  The diagnosis 
was chronic lumbosacral strain.  X-rays showed no soft tissue 
or bony abnormalities of the lumbosacral spine and the 
previously described narrowing of the L4-L5 disc space was 
not evident on this examination.

An August 1999 VA radiographic report showed very slight spur 
formation was present.  The disc spaces, alignment, posterior 
components were normal.  Sacroliac joint and sacrum were also 
normal.  The impression was spur formation.  

A January 1999 VA physical therapy note indicated that the 
veteran reported that he had chronic back pain with acute 
exacerbation and indicated the could not move for 2 days and 
finally came to the doctor.  He complained of intermittent 
tingling in the left buttock and intermittent sharp pain down 
the left leg.  The veteran had pain and tenderness on 
thoracolumber spine with no deformity.  Lifting leg up to 40 
degrees caused significant pain.

VA outpatient treatment records dated May 1999 to February 
2000 show that the veteran was followed for chronic low back 
pain.  He indicated that the pain radiated mostly to his left 
leg to foot and Tylenol and muscle relaxant was not helping.  
It was noted that the veteran had been previously helped by a 
back brace and Tens unit and the veteran indicated he wanted 
to be re-evaluated for the same.  An examination in May 1999 
showed pain and muscle spasm in the lumbosacral area worse on 
the left.  On straight leg raising, he complained of pain in 
the back only.  An October examination showed that the 
veteran stooped, had a stiff gait, frequently cried out, and 
had limited flexion/extension of back.  Straight leg raising 
tolerated only to 15 degrees due to localized pain in lumbar 
region.  There was no muscle atrophy noted.  Deep tendon 
reflexes were 2+.  It was noted that the films appeared 
essentially unchanged from previous report with no acute 
process.  VA physical therapy noted dated October 1999 
indicated that the veteran received hot pack, ultrasound and 
e-stim to the back.  He was also issued a TENS unit.  The 
veteran reported muscle spasms in the thoracic as well as in 
the lumbar area.

At an October 1999 VA Physical Medicine and Rehabilitation 
Consultation the veteran reported a stabbing killing numbness 
in the buttock area, constant muscle spasm that never goes 
away and it stays with him and was nagging.  On examination, 
the veteran had symmetrical deep tendon reflexes in the lower 
extremities for the patellas and Achilles.  There was 
negative straight leg raising sign.  He had decreased axial 
spine mobility.  Radiographs showed there was some wedging of 
the L1 vertebra anteriorly.  He had some muscle spasm in the 
left rhomboid area.  It was tight.  He had not atrophy or 
fasciculation in the lower extremity and he was well muscled.

At his February 2000 VA examination, the veteran reported 
that with the pain and stiffness in his back he had been 
unable to stand on his feet for long either at home or at 
work, difficulty doing house work and cleaning, and did not 
do almost anything in the yard because of the back pain.  He 
indicated that he used to work heavy construction, which he 
had to give up and also on some of his other activities that 
he was interested in like rodeo bull riding, weight lifting, 
biking, or skating.  

The examination showed active and passive movements of the 
lumbar spine were the same.  The main limiting factor 
appeared to be pain.  Flexion was 30 degrees with pain 
starting at 15 degrees and becoming very intense at the end 
of range of motion.  Extension was 10 degrees with pain 
almost at the start of the range of motion and lasting until 
the end.  Right lateral flexion was 15 degrees with pain 
beginning at 10 degrees.  The evidence of pain was that he 
groans during most of the movement and when it comes to the 
end of range of motion he winces quite noticeably and stops 
the movement.  There were no postural abnormalities or fixed 
deformities.  The musculature of the back revealed some of 
the lower lumbar muscles were slightly spastic.  There were 
no neurological abnormalities or deficits as in the motor or 
sensory modalities.  The diagnosis was chronic back strain 
with moderate functional disability or loss.

At his February 2002 VA examination, the veteran reported 
constant problems with his back and while bending and 
squatting and lifting his pain increases.  Also, he feels 
numbness in his buttocks and got spasms in his back.  The 
pain level on a scale of 1 to 10 ordinarily 4 and during 
flare ups 6.  He took Oxycodone and Cyclobenzaprine for 
relief of the pain and spasm.  He reported no surgeries and 
wore a lumbar support.  

The examination showed no spasm or weakness.  There was no 
tenderness and no postural abnormality or fixed deformity.  
Musculature of the back was normal.  Neurological examination 
revealed reflexes normal and symmetrical.  Motor function was 
intact.  Sensory function was intact.  The veteran was able 
to bend up to 85 degrees, extension to 30 degrees, right 
lateral flexion to 25 degrees, left lateral flexion to 25 
degrees, right side rotation to 45 degrees, and left side 
rotation to 45 degrees.  The examiner noted that the veteran 
moaned throughout the back examination.  It was noted that 
the veteran had x-rays done of the lumbosacral spine in 
February 2001, which was negative.  During February 2001, he 
had a CT scan of the lumbosacral spine done with minimal 
bulging of L5-S1 discs without any stenosis.  The diagnosis 
was lumbosacral strain with 0 to mild functional loss due to 
pain.  

Criteria

The veteran's disability has been described as lumbosacral 
strain, which is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  Under this provision, a 40 percent rating, the 
highest available rating under Diagnostic Code 5295, requires 
a severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome were changed.  When a 
law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Thus, as the 
criteria for evaluating intervertebral disc syndrome were 
revised effective September 23, 2002, any increase in 
disability based on the revised criteria cannot become 
effective prior to that date.

Under the former criteria for intervertebral disc syndrome 
Diagnostic Code 5293, a rating of 40 percent rating is 
assigned where there is evidence of invertebral disc syndrome 
with severe recurring attacks with intermittent relief.  A 
rating of 60 percent, the highest rating for intervertebral 
disc syndrome, requires a pronounced intervertebral disc 
disorder, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.17a, Diagnostic Code 5293 
(prior to September 23, 2002).

The revised criteria of Diagnostic Code 5293 evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.   With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, warrants a 60 percent evaluation.

Analysis

It is found that the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 40 percent 
under either the old or new rating criteria intervertebral 
disc syndrome.  The evidence does not show more than severe, 
recurring attacks of intervertebral disc syndrome with 
intermittent relief under the old criteria.  VA examinations 
showed no neurological abnormalities or deficits and reflexes 
normal and symmetrical.  Therefore, the medical evidence does 
not show symptoms compatible with sciatic neuropathy, as is 
required for a 60 percent rating under the old rating 
criteria.

In a January 1999 VA physical therapy note the veteran 
reported chronic back pain with acute exacerbation and 
indicated that he could not move for 2 days; however, 
clinical records or examinations have not shown 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months or attacks with bed rest 
prescribed by a physician, as is required to meet the new 
rating criteria for a 60 percent rating.  The February 2002 
VA examiner diagnosed lumbosacral strain with 0 to mild 
functional loss due to pain.

Medical evidence has not demonstrated that the veteran's 
service connected back disability encompasses ankylosis of 
the lumbar spine or fracture of a vertebral body; 
accordingly, assignment of an increased evaluation under 
Diagnostic Codes 5286 and 5285 is not warranted.

Finally, a rating higher than 40 percent is also not 
appropriate under 38 C.F.R. § 3.321(b).  As to the disability 
picture presented, the veteran's back disability is not so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted 40 percent rating assigned accounts 
for what is considered to be the average impairment of 
earning capacity for veterans with severe recurring attacks 
of intervertebral disc syndrome with intermittent relief.  In 
sum, the regular schedular criteria are shown to provide 
adequate compensation in this case, and consequently, a 
higher rating on an extraschedular basis is not warranted.

B.  Internal derangement of the left knee

Background

At his December 1993 VA examination, the veteran reported 
that his left knee gives way, particularly with walking 
stairs, that intermittently has swelling as well as chronic 
pain in the left knee joint.  He indicated that he used a 
left knee brace for two years and also took Motrin 
intermittently for pain.  

The examination of the left knee joint appeared grossly 
normal in shape and size.  It was noted that initially, 
actively, the veteran would only move the knee from 0 to 90 
degrees, although then he was able to squat to the floor with 
obvious full flexion of the left knee joint.  Passively, he 
also had full range of motion of the left knee.  The examiner 
noted that the veteran complained of pain in the left knee 
joint with any movement beyond 90 degrees.  He had perhaps a 
very minimal subpatellar crepitus in the joint with motion.  
Clinically, there was no instability found in the knee joint.  
He appeared to have good muscular development and strength in 
the left leg, and could bear his full weight, heel and toe 
walk and did squat as noted.  However, on direct measurement, 
he did have a 1/2 inch decrease in circumference of the left 
distal thigh as compared to the right distal thigh which the 
examiner noted was probably really of no significance.  The 
veteran's calves were equal in circumference and clinically 
he had good muscle strength in the left leg.  

A July 1995 VA progress note indicated that the veteran 
complained of numbness in left foot and indicating the 
veteran wore braces on both legs because both knees gave out.  
It was noted that this might be due to wearing braces too 
tight.

A January 1996 VA emergency room record indicates that the 
veteran was seen after the veteran reported that his left 
knee had locked up on him.  X-rays were ordered which showed 
the left knee as negative.  

A December 1996 VA progress note indicates that the veteran 
was seen for complaints of left knee pain.  The veteran 
indicated that he had pain intermittently and aggravated by 
weather and excessive use.  The knee showed tenderness 
lateral to patella bilaterally with no decrease in range of 
motion.

At his September 1998 VA examination, the veteran reported 
daily pain in his left knee and it bothered his sleep.  He 
described experiencing a twitch-like sensation in the knee 
while seated.  He indicated that the discomfort in the knee 
is worse with change in the weather.  He reported his knee 
popping when he squatted or arises.  He stated that the knee 
might swell depending on how much he was on or off his feet.  
The amount of time that it took for the swelling to disappear 
depended on how long he was on his feet.  The veteran 
indicated that about two years before, a private physician 
drained fluid from both the knees.  He described intermittent 
stiffness in his knees on arising in the morning and after 
sitting for a period of time and the knee was tender 
medially.  

The examination showed his left knee stable with a normal 
alignment and there was moderate tenderness at the medial 
joint line without any redness, warmth, or swelling.  Range 
of motion of the left knee was from 0 to 75 degrees with pain 
with continued flexion possible to 125 degrees.  There was 
moderate crepitation on extension of the knee.  There was 
good strength at the knee, ankles, and on dorsiflexion of 
each big toe.  No atrophy of the lower extremities was 
present.  X-rays revealed normal left knee.

A May 1999 VA progress note indicted that the veteran was 
being followed for chronic bilateral knee pain.  It was noted 
that the veteran had a bad flare up in his back in the past 4 
to 5 days and it had been difficult to get around or get up 
from a supine or sitting position.  He indicated that pain 
radiated to mostly his left leg to foot.  The veteran 
indicated that he was helped previously with a back brace and 
TENS unit and would like to be evaluated for the same.  It 
was noted that his complaint of pain was mostly in the medial 
aspect of both knees.  He denied swelling, but he indicated 
they tended to lock at times.  The examination showed pain 
over the medial meniscus area bilaterally.  There was good 
stability of the knees.  There was no effusion or increased 
warmth.  Strength and deep tendon reflexes were good.  An 
August 1999 VA x-ray report showed normal bilateral knees.

At October 1999 VA Physical Medicine and Rehabilitation 
Consultation, the veteran reported he had knee problems and 
could not run.  He indicated he had to quit school on his 
initial training due to his back problem because his knees 
gave out on him.  It was noted that the veteran had 
exoskeletal type rigid frame knee braces and Don Joy type 
braces.

The examiner noted that the veteran had multiple somatic 
complaints.  He had symmetrical deep tendon reflexes in the 
lower extremities for the patellas and Achilles.  Negative 
straight leg raising sign.  He had negative Drawer sign.  
There was no mediolateral wobble in the knees.  There was no 
swelling or crepitus felt in the knees.  

A VA outpatient treatment record dated November 2000 notes 
that the veteran twisted his left knee on the Wednesday 
before and had pain ever since.  A January 2001 VA progress 
indicated that the veteran reported walking with a cane and 
left knee brace.  The examiner found that the veteran had 
good strength in his extremities bilaterally with no 
neurological deficit functionally.

At his February 2002 VA examination, the veteran reported 
walking with a limp and his left knee hurt with weather 
changes.  He indicated that he had a tingling pain in his 
left knee and it was a constant pain, but he lived with it.  
He indicated that he was unable to work because of the pain 
and also because his knee popped on and off.  The pain level 
in the knee was ordinarily a 3 and during the flare up an 8 
on a scale of 1 to 10.  It was noted that the veteran wore a 
knee brace and had never had surgery done on his knee.  There 
was no history of dislocation or subluxation noted.  It was 
noted that the veteran wore a lumbar support, wore a left 
knee brace, and walked with a cane.  

On examination of the knee there was no swelling, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  He walked slowly 
with a cane and a limp.  The range of motion of the left knee 
was flexion from 0 to 130 degrees, extension to 0 degrees.  
McMurray's test was negative and Lachman's test was negative.  
His knee was noted as stable.  The examiner noted that the 
veteran moaned throughout the left knee examination.  The 
examiner noted that the veteran had MRI of the left knee done 
in the past at the Muskogee VA Medical Center, which showed 
no abnormality.  X-rays of the left knee revealed the bone 
architecture appeared intact; there was no acute fracture, 
dislocation or bone erosion seen; no joint effusion was 
evident.  The impression was normal left knee.

Criteria

The RO has rated the veteran's internal derangement of the 
left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under this code, slight impairment of the knee warrants a 10 
percent evaluation, moderate impairment of the knee warrants 
a 20 percent evaluation, and a 30 percent evaluation requires 
severe impairment of the knee.

Analysis

It is found that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent.  
The February 2002 VA examination found no swelling, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  It was noted 
that the veteran walked slowly with a can and a limp.  His 
range of motion of the left knee was 0 to 130 degrees.  
McMurray's test was negative and Lachman's test was negative.  
The veteran's knee was noted as stable and throughout the 
examination of the left knee the examiner noted that the 
veteran moaned.  However, there is no evidence that the 
veteran's left knee is manifested by moderate recurrent 
subluxation or lateral instability, or that it causes more 
than slight overall left knee impairment which would warrant 
an evaluation in excess of 10 percent under Diagnostic Code 
5257.  Therefore, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

Consideration has also been given as to whether an increased 
evaluation could be assigned for the veteran's left knee 
disability on the basis of functional loss due to objective 
evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, supra.  In making this determination, it is 
found that since Diagnostic Code 5257 is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 202, do not apply to a 
rating under Diagnostic Code 5257.  See Johnson v. Brown, 9 
Vet. App. at 7, 9 (1996).

A rating higher than the currently assigned 10 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  The veteran has not 
been shown to have flexion limited to 30 degrees or extension 
limited to 15 degrees, which is required for an evaluation in 
excess of 10 percent under Diagnostic Code 5260 or 5261.  As 
noted above, the VA examinations showed flexion to 130 
degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (2002) (showing flexion to 140 degrees and extension 
to 0 degrees as normal).  Further, the record shows no x-ray 
evidence of arthritis in the left knee or limitation of 
motion to warrant a zero evaluation under 5260 or 5261.  
Therefore, a separate rating under Diagnostic Code 5010-5003 
(2002) is not warranted.  VAOPGCPREC 23-97, (A claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 based on 
additional disability).  In absence of evidence of ankylosis 
(Diagnostic Code 5256) or impairment of the tibia and fibula 
(Diagnostic Code 5262), there is no basis for evaluating the 
veteran's disability under any other diagnostic code.  See 38 
C.F.R. § 4.71, Diagnostic Codes 5256, 5262.  The currently 
assigned 10 percent evaluation encompasses impairment of the 
left knee due to pain on movement.  38 C.F.R. § 4.40.

II.  Secondary service connection right knee condition

Service medical records are negative for any complaints, 
treatment, or diagnosis of a right knee condition.

At his December 1993 VA examination, the veteran reported the 
recent onset of the right knee irritating him and described a 
tight, shooting pain in the right popliteal fossa as well as 
some pain under his kneecap precipitated by prolonged weight 
bearing.  The veteran reported no history of swelling, 
locking or instability of the right knee.

The examination of the right knee showed it normal in size 
and shape with full range of motion without crepitus.  He had 
no pain in the right knee joint except with squatting, where 
he complained of some pain along the lateral popliteal fossa.  
He had no tenderness to palpation, no instability of the 
right knee was found, with good musculature development and 
strength in the right leg, with heel-toe walking and 
squatting asymptomatic.  The examiner opined that there was 
no evidence to support any etiological relationship between 
the veteran's minimal symptoms in his right knee and his 
service connected left knee and lumbosacral spine.  X-rays 
showed unremarkable bilateral knees.

In an August 24, 1994 VA emergency room report, the veteran 
reported falling down and injuring his right knee.  
Examination showed no edema with and no fluid in joint space 
appreciated.  Range of motion of the knee was within normal 
limits with tenderness with palpation of post aspect of right 
knee.  The assessment was right knee strain.

In an August 31, 1994 VA emergency room report, the veteran 
reported that something popped as he stepped down.  He 
indicated that it hurt badly and he had been taking Demerol 
tablets but they were not controlling the pain and he wanted 
something stronger.  The examiner noted right knee pain with 
effusion, evidence of inflammation with no crepitus.  The 
veteran was referred to orthopedics.

A September 1995 VA Medical Certificate indicates that the 
veteran was seen right knee and back pain.  The veteran 
indicated that he felt something pop in his right knee.  It 
was noted that the veteran had a left knee and back brace.  
The examination showed that the veteran was tender over the 
medial aspect of his right knee over the quadriceps insertion 
and hamstring.  There was no joint laxity.  The diagnostic 
impression was knee strain.

A May 1999 VA progress note indicates that the veteran was 
followed for chronic bilateral knee pain.  The veteran 
complained mostly of pain in the medial aspect of both knees.  
The veteran indicated that there was no swelling, but they 
tended to lock at times.  The examination showed pain over 
the medial meniscus area bilaterally with good stability of 
the knees.  There was no effusion or increased warmth and 
deep tendon reflexes were good.  

At his October 1999 VA Physical Medicine and Rehabilitation 
Consultation the veteran reported that he had to quit school 
on his initial training due to his back problems because his 
knees gave out on him.  The examiner noted that the veteran 
had exoskeletal type rigid frame knee braces and Don Joy type 
braces.  

The examiner noted that the veteran had multiple somatic 
complaints.  He had symmetrical deep tendon reflexes in the 
lower extremities for the patellas and Achilles.  Negative 
straight leg raising sign.  He had negative Drawer sign.  
There was no mediolateral wobble in the knees.  There was no 
swelling or crepitus felt in the knees.  

Criteria

The veteran seeks service connection for a right knee 
condition claimed as secondary to his service connected 
lumbosacral strain and internal derangement of the left knee.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service- connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

There is no competent medical evidence establishing the 
clinical presence of a right knee disability during the 
veteran's period of active service, or at any time prior to 
1993.  Further, the record contains no evidence of arthritis 
or other disease or injury of the right knee, which may be 
presumptively service connected.



Although the record shows a diagnosis of symptomatic right 
knee, by history, minimal, without objective changes in a 
1993 VA examination, the examiner also opined that there was 
no evidence to support any etiological relationship between 
the veteran's minimal symptoms in his right knee joint and 
his service connected left knee and lumbosacral spine.  The 
opinion of this examiner is highly persuasive because the 
examiner observed the right knee shortly after the veteran 
began to report symptoms in the knee.  In this case, the 
medical evidence establishes that the veteran developed a 
right knee condition after separation from military service 
as no medical expert of record has suggested this disability 
originally arose during service.  The clear preponderance of 
the medical evidence supports a finding that the right knee 
disorder is not the result of a service-connected disability.

The only evidence that tends to connect the veteran's right 
knee condition to service is that offered by the veteran 
himself.  The veteran has stated that he has a right knee 
condition is secondary to his service connected lumbosacral 
strain and left knee disability, but as a layperson, he is 
not qualified to present his own medical opinion statements 
to the Board.  See Pearlman v. West, 11 Vet. App. 443, 447 
(1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  Thus, his testimony, by itself, is insufficient to 
warrant an award of service connection for a right knee 
condition.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current right knee condition is 
a result from any in-service disease or injury, or is 
proximately due to or result from a service connected 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.310.  Therefore, his claim for service connection for a 
right knee condition must be denied.





ORDER

Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the left knee is denied.

Entitlement to service connection for a right knee condition 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

